DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/857160 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all the subject matter in the present claims are found in the claims of the subject application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claims 11,13,15 and 18 are objected to because of the following informalities:  In claim 11 line 5 “the a crossbar” should be “a crossbar”. In claim 13 ,15 and 18 “counterbore bolt entry ends” should be “counterbore hole bolt entry ends”. Further in claim 18 line 4, “of mount channel slide” should be “of a mounting channel slide”.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1 line 6, it is unclear which post is being referenced as “the mounting post”. It appears this is meant to read “each mounting post”. In claim 1 line 8 there is no antecedent basis for the term “the circular counterbore”, it is unclear if this is reference a different counterbore, or defining the previously recited counterbore as being circular. In claim 12 it is unclear if the opposing walls of the contoured tunnel are meant to be the same walls of claim 11. It appears that in lines 1 and 2 of claim 12, “wherein opposing walls” should be “wherein the opposing walls”. In claim 15 line 4 there is no antecedent basis for the term “the channel of the mounting rail”. In claim 15 lines 5 and 6 there is no antecedent basis for the terms “the unthreaded and threaded shank of the bolt”. In claim 16 it is unclear if the one or more sets of bolts, nuts, and security mounting bracket devices always are meant to only form two bolted joints. It appears that line 2 of claim 16 should read “forming two or more bolted joints”. In claim 18 line 5 there is no antecedent basis for the term “the channel of the first mounting rail”. Further in claim 18 line 6 there is no antecedent basis for the term “the unthreaded and threaded shank of the bolt”.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dean et al(US6425509).
[claim 1] Dean teaches a security mounting bracket device for mounting an object to a crossbar(22), the security mounting bracket device comprising, a single piece of molded material(32) having one or more bridge portions(central portion forming 48) wherein each bridge portion is positioned between two mounting posts(either side of 48 in figure 3), wherein each mounting post has a top portion connected to the bridge portion and a bottom portion, a counterbore hole(42) within the mounting post, spanning the height of the post, wherein a first portion of the counterbore hole comprises a counterbore hole well(receiving 38 in figure 3) positioned in the top portion of the mounting post connected to the bridge portion and wherein the circular counterbore hole(see fig 2) is dimensioned for placement of a suitably sized nut within the counterbore hole well and a second coaxial portion of the counterbore hole comprises a counterbore hole bolt entry end(receiving shaft of bolt 38) positioned in the bottom portion of the mounting post, and wherein the bridge portion and the two mounting posts form a contoured tunnel(48) matching the contour and dimensions of the crossbar. 
[claim 2] wherein the material(plastic, see C2 L29-30) is not altered by ambient heat or pressure exerted by the cross bar and mounted object. 
[claim 3] wherein the material comprises a polymer. 
[claim 4] wherein the material comprises a plastic. 
. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dean et al as applied to claim 1 above.
Dean teaches a bracket device as detailed above where the width of the security mounting bracket device is proportioned such that the security mounting bracket device straddles the crossbar and the crossbar forms a contoured fit within the tunnel portion of the mounting bracket device(fig 3), however Dean does not disclose the dimensions of the device, such as the width of the bracket device, height of the mounting post, or depth of the counterbore hole well. Dean does provide some indication .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dean et al as applied to claim 1 above, and further in view of Kudo(US4487349).
Dean teaches a device as detailed above, with a single bridge portion and two mounting posts. Dean however does not teach the use of a second bridge portion, or three posts portions with the two bridge portions connected to a shared central post that could include a counterbore hole. Kudo teaches a similar mounting bracket device(15) which utilizes two bridge portions and three post portions to accommodate a second crossbar. It would have been obvious to one of ordinary skill in the art as of the effective filing date to use a second bridge portion and third mounting post with the device of Dean such that the bracket could accommodate a second crossbar as taught by Kudo. 

Allowable Subject Matter
Claims 11-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well as being amended to overcome the above 112 rejections and claim objections.

Response to Arguments
1/13/22 have been fully considered but they are not persuasive. First it should be noted that the present rejection relies on previously cited prior art, US6425509 to Dean et al. and references a different element, upper clamp member(32) as the claimed mounting bracket device, as opposed to previously cited lower clamp member(34). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the nut placed in the circular well and the nut accessible by a socket, the use of two bolts, one on each side of the tunnel) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It should be noted the nut is not claimed in combination with the device, rather the circular counterbore hole is dimensioned for placement of a nut within the counterbore hole well, as seen in figures 2 and 3 of Dean, the circular counter bore hole(42) is dimensioned such that a nut can be placed therein. Applicant further argues that the contoured tunnel of Dean is not formed matching the contour and dimensions of a crossbar. The examiner disagrees, as the cited contoured tunnel(48) is shown with the upper surface contoured to match the contour and dimensions of the received crossbar(labeled as 30 in figure 3). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H DUCKWORTH whose telephone number is (571)272-2304. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 5712724979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632